 Case 1:20-cv-03889-NLH Document 20 Filed 07/16/20 Page 1 of 6 PageID: 130



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
TIMOTHY R. DEFOGGI,            :
                               :
          Petitioner,          :    Civ. No. 20-3889 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
UNITED STATES OF AMERICA,      :
                               :
          Respondent.          :
______________________________:

APPEARANCES:

Timothy R. Defoggi, 56316-037
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Petitioner Pro se

Craig Carpenito, United States Attorney
Elizabeth Ann Pascal, Assistant United States Attorney
Office of the U.S. Attorney
401 Market Street
P.O. Box 2098
Camden, NJ 08101

     Counsel for Respondent

HILLMAN, District Judge

     This matter comes before the Court on Petitioner Timothy R.

Defoggi’s motion for reconsideration.        ECF No. 18.    Petitioner

argues the Court erred in dismissing his petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241 in which he asked to
 Case 1:20-cv-03889-NLH Document 20 Filed 07/16/20 Page 2 of 6 PageID: 131



be released to home confinement due to the coronavirus COVID-19

pandemic.    See ECF Nos. 1 & 7.    Respondent United States has not

filed opposition to the motion.

     For the reasons that follow, the Court will deny the motion

for reconsideration.

I.   BACKGROUND

     A jury in the United States District Court for the District

of Nebraska convicted Petitioner of knowingly engaging in a

child exploitation enterprise, 18 U.S.C. § 2252A(g); conspiracy

to advertise child pornography,18 U.S.C. §§ 2251(d)(1),(e);

conspiracy to distribute child pornography, 18 U.S.C. §§

2252A(a)(2),(b)(1); and knowingly accessing a means or facility

of interstate commerce to view child pornography, 18 U.S.C. §

2252A(a)(5)(B).    United States v. Defoggi, No. 8:13CR105 (D.

Neb. Jan. 6, 2015) (ECF No. 290).       The district court vacated

the convictions on Counts 2 and 3 as lesser included offenses of

Count 1 and sentenced Petitioner to 300 months.          Id.

     The Eighth Circuit reversed the exploitation enterprise

conviction on appeal and remanded for resentencing.            United

States v. Defoggi, 839 F.3d 701, 709-11, 713 (8th Cir. 2016).

On resentencing, the trial court reimposed its original sentence

of 300 months, consisting of four consecutive 75-month

sentences.    United States v. Defoggi, 878 F.3d 1102, 1104 (8th

Cir. 2018).    The Eighth Circuit affirmed.      Id.   According to the

                                    2
 Case 1:20-cv-03889-NLH Document 20 Filed 07/16/20 Page 3 of 6 PageID: 132



BOP’s website, Petitioner’s projected release date is July 28,

2034.   Inmate Locator, available at

https://www.bop.gov/inmateloc/# (last visited July 14, 2020).

      On April 5, 2020, Petitioner applied to the BOP for release

to home confinement under the Coronavirus Aid, Relief, and

Economic Security (CARES) Act, Pub. L. No. 116-136, §

12003(b)(2) (2020).    ECF No. 1-1 at 1.      His request was denied

on April 6, 2020, as he did “not meet the criteria per policy.”

Id.   Two days later, Petitioner submitted his § 2241 petition to

this Court.   ECF No. 1-2 at 1.

      The Court dismissed the petition as unexhausted on June 3,

2020.   ECF No. 17.   Petitioner argued that he did not appeal the

decision denying his request “[d]ues to CARES Act and Memo from

US Attorney General directing BOP to take ‘IMMEDIATE’ action to

release qualified, low threat inmates to home confinement.”            ECF

No. 7 at 3.   The Court concluded that this was not “cause” to

excuse Petitioner’s failure to appeal and that he had not shown

prejudice because the BOP reasonably exercised its discretion in

denying Petitioner’s request for home confinement.

      Petitioner now moves for reconsideration of that order.

ECF No. 18.




                                    3
 Case 1:20-cv-03889-NLH Document 20 Filed 07/16/20 Page 4 of 6 PageID: 133



II.    DISCUSSION

A.    Legal Standard

      A court may grant a motion for reconsideration if the

moving party shows one of the following: (1) an intervening

change in the controlling law; (2) the availability of new

evidence that was not available when the court issued its order;

or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice.      Johnson v. Diamond State Port

Corp., 50 F. App’x 554, 560 (3d Cir. 2002) (quoting Max's

Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)).

B.    Analysis

      It is not clear to the Court on which ground for

reconsideration Petitioner relies.       He argues that “[n]either

the CARES Act nor the AG Memorandums mandated or established a

need for an inmate to exhaust Bureau of Prisons (BOP)

Administrative Remedies before seeking Home Confinement under 28

USC§ 2241, Writ of Habeas Corpus.”       ECF No. 18 at 1.

“Petitioner has completed approximately 33% of his sentence to

date.    Percentage completed is statutorily a non-factor in the

decision making process as has been evidenced by the early

release of Michael Cohen and Paul [Manafort].”         Id. at 2.    “Per

the US Attorney Memorandum of April 3, 2020, low level sex

offenders are not excluded from eligibility for Home




                                    4
 Case 1:20-cv-03889-NLH Document 20 Filed 07/16/20 Page 5 of 6 PageID: 134



Confinement.”   Id.   It simply appears Petitioner disagrees with

the Court’s decision.

     Liberally construing Petitioner’s arguments as arguing that

there is the need to correct a clear error of law,

reconsideration is not warranted.       As the Court noted in its

prior opinion, there is a long-standing, judicially created

exhaustion requirement for § 2241 petitions.         See, e.g., Moscato

v. Fed. Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996)

(“Federal prisoners are ordinarily required to exhaust their

administrative remedies before petitioning for a writ of habeas

corpus pursuant to § 2241.”).      Exhaustion may be excused, but

the Court concluded Petitioner had not satisfied the cause-and-

prejudice standard to excuse his failure to exhaust.

     Likewise, reconsideration is not warranted on the grounds

that the Court misinterpreted Attorney General Barr’s April 3

Memorandum.    Like the March 26 Memorandum before it, the April 3

Memorandum cautioned against releasing sex offenders:

     While we have a solemn obligation to protect the people
     in BOP custody, we also have an obligation to protect
     the public. That means we cannot simply release prison
     populations en masse onto the streets. Doing so would
     pose profound risks to the public from released
     prisoners engaging in additional criminal activity,
     potentially including violence or heinous sex offenses.

     . . . .

     Thus, while I am directing you to maximize the use of
     home confinement at affected institutions, it is
     essential that you continue making the careful,

                                    5
 Case 1:20-cv-03889-NLH Document 20 Filed 07/16/20 Page 6 of 6 PageID: 135



     individualized determinations BOP makes in the typical
     case. Each inmate is unique and each requires the same
     individualized determinations we have always made in
     this context.

Memorandum for Director of Bureau of Prisons, Apr. 3, 2020,

available at https://www.justice.gov/file/1266661/download (last

visited July 14, 2020).     The Court concluded that the Bureau of

Prisons made a reasonable determination to deny Petitioner

release on home confinement; Petitioner’s disagreement with that

decision is not a basis for reconsideration.         Florham Park

Chevron, Inc. v. Chevron U.S.A., Inc., 680 F. Supp. 159, 163

(D.N.J. 1988); see also United States v. Compaction Sys. Corp.,

88 F.Supp.2d 339, 345 (D.N.J. 1999) (“Mere disagreement with a

court's decision normally should be raised through the appellate

process and is inappropriate on a motion for

[reconsideration]”).

III. Conclusion

     For the reasons stated above, the motion for

reconsideration is denied. An appropriate Order will be entered.



Dated: July 16, 2020                       s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    6
